DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Canceled: 1–46
Examined herein: 47

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 11/444955, 13/405785, 14/098762 and 15/239408 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 60/685924 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 31 May 2005.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification recites an incomplete priority claim; it mentions only provisional application 60/685924. The examiner suggests amending the paragraph to recite all the applications to which priority is claimed; or deleting the paragraph entirely, because for applications filed after 16 Sep 2012, the priority claim need not be recited in the specification (MPEP 211.02).  Appropriate correction is requested.

Claim Objections
Claim 47 is objected to because of the following informalities: the claim uses periods other than at the end of the claim, or within an abbreviation: "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations" (MPEP 608.01(m)).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 47 is rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "predicting a possible prognosis, treatment outcome, or diagnosis of a patient" using a radiophenotype.

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Steps of evaluating, analyzing or organizing information recited in the claims include "identifying radiophenotype(s) in [] images of [a] patient" and "diagnosing or predicting a treatment outcome or prognosis of said patient based on the presence and/or absence of said radiophenotype(s)".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 74 recites an additional element that is not an abstract idea: "imaging said patient".  This additional claim element constitutes insignificant extrasolution activity.  Factors that indicate that claim elements are insignificant extrasolution activity include whether the claim element is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  Imaging patients is well known (e.g. Specification, p. 1, ll. 16–32; p. 8, ll. 21–29).  Imaging patients does not impose any meaningful limits on the scope of the claims; the manner in which imaging is performed does not affect how the abstract idea is performed.  Finally, it merely recites necessary data gathering; if the step were omitted, a person practicing the other method steps (i.e. the abstract idea) would still need to perform some kind of imaging to obtain the data from which the radiophenotypes could be identified.  Hence, this step constitutes insignificant extrasolution activity, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the generic step of imaging a patient constitutes insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. medical imaging).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 47 is rejected under pre-AIA  35 U.S.C. 102(b) and 102(e) as being anticipated by Li, et al. (US 2002/0146371; on IDS of 14 May 2021).
Li teaches a method of "discovery, screening and development of novel therapeutic and/or diagnostic targets, based on the use of in vivo imaging of lesions to detect spatial and temporal variations in gene and protein expression" (0010), comprising:
(a)	"regions and/or time points of interest for screening are detected by the imaging methods, and are visualized through the methods appropriate to the imaging technique." (0023)
(b)	"The tissue regions corresponding to the imaging features of interest are then further analyzed for the presence of variation in mRNA or protein levels, e.g. to correlate the expression patterns with the observed imaging variation" (0023); as described in the specification, "examples of large scale data would include but are not limited to gene or protein expression profiling" (p. 8, ll. 5–6) and "imaging phenotype-large scale biological data association is now termed a radiophenotype" (p. 9, ll. 1–2).
(c)	"therapeutic and/or diagnostic regimens can be individualized and tailored according to the imaging data obtained at different times over the course of treatment, thereby providing a regimen that is individually appropriate" (0028)
Li therefore anticipates the claimed invention.

Conclusion
No claim is allowable.
This is a divisional of applicant's earlier Application No. 11/444955.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application; i.e. instant claim 47 is identical to originally-filed claim 1 of 11/444955 and is rejected on exactly the same statutory grounds and art as was claim 1 in '955.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631